Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   February 3, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-14-001263 and Court of Appeals number
   03-14-00797-CV, styled, Darrell J. Harper v Texas Commission on Jail Standards, Anthony Mikesh
   was due in your office January 13, 2015. This office has not received payment for this record as of
   January 13, 2015. Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk I
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division            Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420           (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566            fax: 854-4457